Exhibit 10.3

 

PERFORMANCE SHARE AGREEMENT

UNDER

STEREOTAXIS, INC. 2002 STOCK INCENTIVE PLAN

(June, 2005)

 

THIS AGREEMENT, made effective as of [date], by and between Stereotaxis, Inc.,
(the “Company”), and                              (the “Awardee”);

 

WITNESSETH THAT:

 

WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has
adopted the Stereotaxis, Inc. 2002 Stock Incentive Plan (the “Plan”) pursuant to
which options, performance share awards, restricted stock and stock appreciation
rights with respect to shares of the common stock of the Company may be granted
to employees of the Company and its subsidiaries and certain other individuals;
and

 

WHEREAS, the Company desires to grant to Awardee a performance share award for
                     (            ) shares of its stock under the terms
hereinafter set forth (“Award”);

 

NOW, THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:

 

1. Award Subject to Plan. This award is granted under and is expressly subject
to, all the terms and provisions of the Plan, which terms are incorporated
herein by reference. The Optionee hereby acknowledges receipt of a copy of the
Plan and agrees to be bound by all the terms and provisions thereof. Terms not
defined herein shall have the meaning ascribed thereto in the Plan. The
Committee referred to in Paragraph 4 of the Plan (“Committee”) has been
appointed by the Board of Directors, and designated by it, as the Committee to
make grants of Performance Shares.

 

2. Grant and Terms of Award. Pursuant to action of the Committee, which action
was taken on [date] (“Date of Award”), the Company awards to Awardee
                     (            ) shares of the Common Stock of the Company,
of the par value of $.001 per share (“Shares” or “Performance Shares”);
provided, however, that the Shares hereby awarded are subject to the risks of
forfeiture described below and are nontransferable by the Awardee for a period
commencing on the Date of Award and ending upon the date on which certain
Performance Criteria set forth in Exhibit A to this Agreement have been achieved
(the “Restriction Periods”). During the Restriction Periods, the nontransferable
Shares shall bear a legend indicating their nontransferability. Further, during
the period ending immediately before the date one year after the Date of Award,
all Shares will be subject to forfeiture and nontransferable by the Awardee. If
the Awardee terminates service with the Company for any reason, including
without limitation, upon death or Disability, prior to the date on which the
Performance Criteria with respect to the applicable portion of the Award have
been achieved,



--------------------------------------------------------------------------------

Awardee shall forfeit the Shares which remain nontransferable at that time.
Notwithstanding the foregoing, if there is a Change of Control (as hereinafter
defined) and Awardee is involuntarily terminated for reasons other than Cause or
terminates for Good Reason on or within one (1) year after the date of the
Change of Control, the total number of Shares to which this grant relates shall
vest immediately and become nonforfeitable. Notwithstanding anything herein to
the contrary, in the event that any of the Performance Criteria are not met
within five (5) years after the Date of Award, any Shares remaining unvested and
nontransferable under the terms of the Award will be forfeited by Awardee and
returned to the Company. Subject to the terms hereof and of the Plan, to the
extent a Share is vested, it shall be transferable.

 

3. Definitions. For purposes of the Award, the following terms shall have the
following meanings:

 

(a) The Performance Criteria and the applicable vesting percentages related to
achievement of each Performance Criteria are set forth in Exhibit A to this
Agreement.

 

(b) “Cause” shall mean Awardee’s fraud or willful misconduct as determined by
the Committee.

 

(c) “Change of Control” shall mean:

 

(i) The purchase or other acquisition (other than from the Company) by any
person, entity or group of persons, within the meaning of Section 13(d) or 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(excluding, for this purpose, the Company or its subsidiaries or any employee
benefit plan of the Company or its subsidiaries), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either the then-outstanding shares of common stock of the Company or the
combined voting power of the Company’s then-outstanding voting securities
entitled to vote generally in the election of directors; or

 

(ii) Individuals who, as of the date hereof, constitute the Board of Directors
of the Company (the “Board” and, as of the date hereof, the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board, provided
that any person who becomes a director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of directors of the Company, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) shall be, for purposes of
this section, considered as though such person were a member of the Incumbent
Board; or

 

2



--------------------------------------------------------------------------------

(iii) The consummation of a reorganization, merger or consolidation, in each
case with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of, respectively, the common stock and
the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated corporation’s
then-outstanding voting securities, or of a liquidation or dissolution of the
Company or of the sale of all or substantially all of the assets of the Company.

 

(d) “Company” shall mean Stereotaxis, Inc., a Delaware corporation.

 

(e) “Company Stock” shall mean common stock of the Company.

 

(f) “Disability” or “Disabled” shall mean Awardee is permanently and totally
disabled within the meaning of Section 422(c)(6) of the Internal Revenue Code of
1986, as amended, which, as of the date hereof, shall mean that Awardee is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months. Awardee shall be considered Disabled only if Awardee
furnishes such proof of Disability as the Committee may require.

 

(g) “Good Reason” shall mean”:

 

(i) Requiring Awardee to be based at any office or location more than 50 miles
from Awardee’s office or location as of the date of the Change of Control;

 

(ii) The assignment to Awardee of any duties inconsistent in any respect with
Awardee’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as of the date of the
Change of Control or any action by the Company or any of its subsidiaries which
results in a diminution in such position, authority, duties or responsibilities;
or

 

(iii) The reduction in Awardee’s total compensation and benefits below the level
in effect as of the date of the Change of Control.

 

4. Medium of Payment. The Award shall be made or otherwise settled in shares of
Company Stock. The Company shall withhold sufficient shares to satisfy the
Company’s obligation to withhold for tax requirements at the time of delivery or
vesting of shares hereunder, as appropriate, if Awardee is at the time of
vesting subject to the Company’s policies regarding restrictions on trading
within specified trading “windows”, and the Company may, in its sole discretion,
so withhold if Awardee is not subject to such restrictions upon Awardee’s
request. In the event that the Company withholds shares as contemplated in this
Section, the Awardee shall receive a net number of shares equal to the shares to
which the Awardee is otherwise entitled hereunder, less the number of shares
withheld by the Company

 

3



--------------------------------------------------------------------------------

hereunder. In the event that the Company determines not to withhold shares for
an Awardee who is not subject to the trading restrictions prior to the payment
or settlement of the Award, as appropriate, the Awardee must pay, or make
arrangements acceptable to the Company for the payment of, any and all tax
withholding that in the opinion of the Company is required by law. Such
arrangements for payment of withholding may include, for example, directing an
appropriate broker to sell such number of shares as necessary to result in a
cash amount equal to the withholding requirements.

 

5. Termination of Service. Awardee shall forfeit the Shares to the extent not
vested prior to Awardee’s termination of service. The Shares hereby granted
shall not be affected by any change of service so long as Awardee continues to
be a service provider to the Company or a subsidiary thereof. Nothing herein
shall confer on Awardee the right to continue in the service of the Company or
any subsidiary or interfere in any way with the right of the Company or any
subsidiary thereof to terminate Awardee’s service at any time.

 

6. Committee Administration. These Awards have been granted pursuant to a
determination made by the Committee, and such Committee or any successor or
substitute committee authorized by the Board of Directors or the Board of
Directors itself, subject to the express terms of these Awards, shall have
plenary authority to interpret any provision of this grant and to make any
determinations necessary or advisable for the administration of this grant and
the exercise of the rights herein granted, and may waive or amend any provisions
hereof in any manner not adversely affecting the rights granted to Awardee by
the express terms hereof.

 

7. Choice of Law. This Agreement shall be governed by the laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Agreement to the
substantive law of another jurisdiction. Awardee is deemed to submit to the
exclusive jurisdiction and venue of the federal or sate courts of Missouri,
County of St. Louis, to resolve any and all issues that may arise out of or
relate to this Agreement.

 

Executed this      day of             , 200    

 

STEREOTAXIS, INC. By:  

 

--------------------------------------------------------------------------------

ATTEST:  

 

--------------------------------------------------------------------------------

    Secretary AWARDEE

 

--------------------------------------------------------------------------------

 

4



--------------------------------------------------------------------------------

EXHIBIT A

 

PERFORMANCE SHARE AWARD

 

PERFORMANCE CRITERIA

 

This Exhibit A, Performance Criteria, sets forth the performance measures
required to achieve vesting of the Performance Shares awarded under the
Performance Share Agreement this              day of                     ,
200    , in the percentages described below, between the Company and
                    (“Awardee”).

 

With respect to the Performance Shares granted to Awardee, subject to all
provisions of the Performance Share Agreement, including this Exhibit A, the
following Performance Criteria must be met by the Company in order for the
respective portion of Shares to vest and become transferable. Until the date on
which such criteria are met, if at all, the related Shares will remain unvested
and nontransferable.

 

5